DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yueh et al (U.S. Patent Pub. No. 2019/0227361; already of record) in view of Lee et al (U.S. Patent Pub. No. 2018/0364869).

Regarding claim 1, Yueh teaches an electronic device (fig. 1, [0020]), comprising: 
a sensor structure (i.e. second electronic unit 22 can be a photo sensor);
a printed circuit board (211 and 221) on which the sensor structure (22) is disposed; 
a first support member (11) including a first surface (11a) and a second surface (11b) opposite to the first surface, the first support member (11) defining a first hole (111 and 112) formed through the first surface and the second surface, wherein the printed circuit board (211 and 221) is coupled to the second surface (11b), (fig. 1, [0029 and 0040-0041]); and 
a display (13) coupled to the first surface (11a) of the first support member (11), the display defining: 
a second hole (111a) of the display (13) to correspond to a portion of the first hole (i.e. portion of hole 111), and 
a third hole (112a) of the display (13), the third hole (112a) adjacent to the second hole (111a) and corresponding to another portion of the first hole (i.e. portion of hole 112), (fig. 1, [0025-0026 and 0029]),
wherein signal lines related to driving pixels of the display (i.e. circuit layer 12 comprise plural transistors to drive the display medium layer 13, thus implies that there are signal lines for driving the pixels of the display medium layer 13) are disposed in an area between the second hole (111a) and the third hole (112a), (fig. 1, [0024]), 
(fig. 2, [0027-0028]), and 
wherein the sensor structure (22) is at least located in the third hole (112a), (fig. 1, [0038 and 0041]).

However, Yueh does not mention wherein the sensor structure is at least partially located in the second hole formed in the display.
In a similar field of endeavor, Lee teaches wherein the sensor structure (1850 and 1860) is at least partially located in the second hole (i.e. region of notch 1834 where the light sensor 1850 is located) formed in the display (1830) and third hole (i.e. region of notch 1834 where the camera module 1860 is located) formed in the display (1830), (figs. 18a-18b, [0304, 0306 and 0307]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Yueh, by specifically providing the sensor structure located in the hole formed in the display, as taught by Lee, for the purpose of mounting the light receiving unit without being influenced by reduction of a side space caused by extension of a display, [0007].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (U.S. Patent Pub. No. 2019/0165452; already of record) in view of Yueh and in view of Lee.

Regarding claim 16, Jeon discloses an electronic device (1100), comprising: 
(figs. 11-12, [0185]); 
a display (1101) visible through at least a portion of the front plate (1102), the display (1101) including a first edge (i.e. top edge of device 1100) of a first length, a second edge (i.e. right edge of device 1100) of a second length greater than the first length, a third edge (i.e. bottom edge of device 1100) parallel to the first edge (i.e. top edge), and a fourth edge (i.e. left edge of device 1100) parallel to the second edge (right edge), wherein the display includes: 
	a plurality of data lines (i.e. it is implied that there are data lines for driving pixels in the display 1101 of device 1100) extending between the first edge (top edge) and the third edge (bottom edge) so as to be substantially parallel to the second edge (right edge), (figs. 11-12, [0186-0187]). 

However, Jeon does not mention a first opening and a second opening.
In a similar field of endeavor, Yueh teaches wherein the display includes:
	a plurality of data lines (i.e. it is obvious that circuit layer 12 has data lines for driving the pixels of the display 13) extending between the first edge (top edge) and the third edge (bottom edge) so as to be substantially parallel to the second edge (right edge), (figs. 1-2, [0024 and 0026]),
	a first opening (111a) formed adjacent to the first edge (top edge), and 
(fig. 2, [0024 and 0029]),
	wherein a first set of data lines (i.e. circuit layer 12 between holes 111a and 112a) from among the plurality of data lines are disposed in a first area between the first opening (111a) and the second opening (112a), (fig. 2, [0024 and 0029]); 
a support member (11) disposed between the display (13) and the back plate (i.e. backboard being fixed to elements 21 and 22), (fig. 1, [0024 and 0042]); 
at least one image sensor (21) coupled to the support member (11) and directed in the first direction (top direction) through the first opening (111a); and 
at least one optical sensor (22) coupled to the support member (11) and directed in the first direction through the second opening (112a), (fig. 1, [0029 and 0041]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jeon, by specifically providing the first and second opening, as taught by Yueh, for the purpose of inserting a camera to capture images.

However, Jeon in view of Yueh does not mention the at least one image sensor coupled to the support member, at least partially located in the first opening formed in the display and directed in the first direction through the first opening.
In a similar field of endeavor, Lee teaches:

a second opening (i.e. opening where the light sensor 1850 is located) formed in the display (1830) to be spaced apart from the first edge (i.e. top edge);
at least one image sensor (1860) coupled to the support member (i.e. layer for supporting the camera module 1860), at least partially located in the first opening (i.e. opening where the camera module 1860 is located) formed in the display (1830) and directed in the first direction (i.e. upward direction) through the first opening; and 
at least one optical sensor (1850) coupled to the support member (i.e. layer for supporting the camera module 1860), at least partially located in the second opening (i.e. opening where the light sensor 1850 is located) formed in the display (1830) and directed in the first direction (i.e. upward direction) through the second opening, (figs. 18a-18b, [0304, 0306 and 0307]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of claimed invention to modify Jeon in view of Yueh, by specifically providing the sensor being located in the second and third hole, as taught by Lee, for the purpose of mounting the light receiving unit without being influenced by reduction of a side space caused by extension of a display, [0007].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yueh in view of Lee and in view of Lee et al (U.S. Patent Pub. No. 2018/0209616; already of record, hereinafter referenced as Lee’616).

Regarding claim 18, Jeon discloses wherein the image sensor (1105) supports at least one of a function of a front camera (1105), (fig. 11, [0186]). 
However, Jeon in view of Yueh and in view of Lee does not mention a function of a time-of-flight camera.
In a similar field of endeavor, Lee’616 teaches a function of a time-of-flight (ToF) camera, (fig. 1, [0170]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Jeon in view of Yueh and in view of Lee, by specifically providing the ToF camera, as taught by Lee’616, for the purpose of increasing functionality of the cameras.

Allowable Subject Matter
Claims 2-15, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Lee has been added for new grounds of rejection.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691